MEMORANDUM**
Salvador Ramirez-Camacho appeals the sentence imposed following his guilty plea to one count of unlawful reentry of a deported alien in violation of 8 U.S.C. § 1326.
Ramirez-Camacho contends that the district court abused its discretion by departing two levels rather than the requested eight levels. We lack jurisdiction to review the district court’s discretionary decision as to the extent of the downward departure. United States v. Vizcarra-Angulo, 904 F.2d 22, 23 (9th Cir.1990) (holding that a district court’s decision in fixing the extent of a downward departure is not reviewable). See also United States v. Linn, 362 F.3d 1261 (9th Cir.2004) (holding that the PROTECT Act did not mandate review of discretionary denials of downward departures).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.